Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
12/2/21.
	Response to Amendment
3.	This office action is in response to Amendment filed on 12/2/21.
Claim 1, 8, 11 and 15 are amended. 
Claims 14 is canceled.
4.	Claims 1-13 and 15-20 are pending.
Allowable Subject Matter
5.	Claims 1-13 and 15-20 are allowed.
6.	Claims 1-13 and 15-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, an apparatus comprising: a plurality of sense amplifiers and row decoder coupled to a memory array configured to activate a row of the memory array to move the data to the plurality of sense amplifiers by latching the data in the plurality of sense amplifiers that comprises transactional memory; deactivate the row of the memory array responsive to the data being latched by the plurality of sense amplifiers to allow a processing resource to perform a plurality 
	Prior art also does not teach claimed limitation having in combination of method step comprising: writing a register of a memory device to a state to activate transactional memory of the memory device; activating a row of a memory array of the memory device to move data stored in the row of memory cells to the transactional memory responsive to the register being written to the state; deactivating the row of the memory array responsive to the data being stored by the transactional memory to allow a processing resource to perform a plurality of operations to determine whether it is secure to commit the data to the row of memory cells, wherein deactivating the row resets the memory cells such that the memory cells do not store the data; and determining whether to activate the row to move the data to the memory cells from the transactional memory comprising a plurality of sense amplifiers or refrain from activating the row responsive a result of the plurality of operations.
	Prior art also does not teach in combination with other features, an apparatus comprising a plurality of sense amplifiers and a row decoder coupled to the memory array; and a row decoder coupled to the memory array, configured to activate a first row of the memory array to move data to the plurality of sense amplifiers; deactivate the first row of the memory array responsive to the data being latched by the plurality of sense amplifiers to allow a processing resource to perform a plurality of operations to 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner Connie Yoha should be directed to whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CONNIE C YOHA/Primary Examiner, Art Unit 2825